Jenkins, P. J.
1. “Without special authority, attorneys can not receive anything in discharge of a client’s claim but the full amount in cash.” Civil Code (1910), § 4956. But “the authority of an agent in a particular instance need not be proved by express contract; it may be established by the principal’s conduct and course of dealing, and if one holds out another as his agent, and by his course of dealing indicates that the agent has certain authority, and thus induces another to deal with his agent as such, he is estopped to deny that the agent has any authority which, as reasonably deducible from the conduct of the parties, the agent apparently has.” Germain Co. v. Bank of Camden County, 14 Ga. App. 88 (80 S. E. 302).” Armour Fertilizer Works v. Abel, 15 Ga. App. 275, 280 (82 S. E. 907); Bacon v. Dannenberg Co., 24 Ga. App. 540 (4) (101 S. E. 699).
2. In the instant suit for damages on account of the loss of certain mules shipped by freight over the defendant’s railroad there was evidence on behalf of the defendant that the attorney who represented the claimant in -presenting his claim for such damages to the defendant had theretofore handled such claims with the defendant and other carriers, and had been “recognized as his claim adjuster for over ten years;” that such attorney had previously handled claims for the plaintiff and sometimes settled such claims on his own individual authority, and frequently when his client was out of town consulted with the bookkeeper and settled such claims; that no trouble had ever arisen with the client on account, of such previous settlements. The plaintiff testified, with respect to the instant claim, that he told the attorney “to handle this *95claim with the railroad;” that the attorney had previously handled “a great many claims for overcharge,” and “I put this in his hands to handle with the railroad;” that he did not say anything specific to the attorney when he turned the claim over to him, and did not give him specific instructions about the amount he should get, or authorize the attorney to accept anything less than the full amount of the claim. In these circumstances the jury were authorized to find from such long course of dealings that the attorney had authority from his client to settle the claim upon payment of less than the full amount in cash.
3. Where, under such circumstances, the attorney did agree upon a settlement of such claim for less than the full amount, and received from the defendant a check for the amount agreed upon, payable jointly to the client and the attorney,' and indorsed the name of the client thereon and actually converted the check into cash, whether the attorney did or did not have authority to so endorse the check, the transaction amounted to payment to the attorney of the amount of cash represented by the check and actually received thereon, and was a payment pro tanto of the client’s claim, whether the attorney was or was not authorized to accept in settlement a less amount than the full sum claimed. See, in this connection, Kaiser v. Hancock, 106 Ga. 217, 219 (32 S. E. 123). Accordingly, the court did not err in charging the jury that in any event the defendant would be entitled to credit for the amount actually received by such attorney.
(a) Where the client, upon being informed of the receipt of such funds by the 'attorney, demanded payment thereof from the attorney, and in correspondence with the defendant disclaimed the authority of the attorney to indorse the client’s name upon the check, and called upon the defendant to pay the amount of the check because it had been paid without the client’s indorsement, referring to its claim as one for the amount for which the check was issued, and in no wise repudiating the authority of the attorney to actually settle the claim for less than the full amount thereof, the jury would be authorized to find that the client had ratified the action of the attorney, not in illegally indorsing the check, but in settling the claim for less than the full amount. See, in this connection, Byrne v. Doughty, 13 Ga. 46; Burr v. Howard, 58 Ga. 564. Accordingly, the court did not err in charging the jury upon the law of ratification.
4. In such a case, where suit was brought upon the claim for damages as presented to the defendant company, and the liability of the defendant was in no wise predicated upon its having paid the voucher check given to the attorney without the indorsement of the plaintiff, and the defendant defended by setting up that the claim had been settled, and the plaintiff, by his evidence, contended that the settlement was not binding, because of lack of authority of the agent who made it, it was not necessary for the defendant to plead a ratification by the plaintiff of the acts of the agent, in order to avail himself thereof.
5. The charge of the court was full and fair, the principles requested to be charged which were pertinent were covered by the charge given, the evidence authorized the verdict in favor of the defendant, and for no *96reason assigned can it be here set aside. Accordingly, the judge of the superior court did not err in overruling the certiorari.
Decided February 12, 1930.
Rehearing denied February 12, 1930.
Watkins, Asbill & Watkins, for plaintiff.
McDaniel, Neely & Marshall, W. O. Wilson, for defendant.

Judgment, affirmed.


Stephens and Bell, JJ., concur.